UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6642



In Re: JAMAL A. AZEEZ,

                                                        Petitioner.



          On Petition for Writ of Mandamus.   (CA-00-54)


Submitted:   June 19, 2002                 Decided:   July 10, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamal Azeez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamal A. Azeez petitions this court for a writ of mandamus to

compel the district court to rule on his pending petition under 28

U.S.C.A. § 2254 (West 1994 & Supp. 2001).         The granting of a writ

of mandamus is a drastic remedy to be used in extraordinary

circumstances.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Azeez’s petition does not set forth exceptional circumstances as

would warrant the issuance of a writ of mandamus at this time.            We

note, however, that no significant action has been taken in the

district court for over seven months.

     Accordingly,    we    deny    Azeez’s   mandamus   petition   without

prejudice to his refiling it should the district court fail to act

within a reasonable time.     We grant Azeez’s application to proceed

on appeal in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument   would   not   aid   the

decisional process.




                                                          PETITION DENIED




                                      2